 

Exhibit 10.28

 

AMENDMENT TO

THE AMENDED AND RESTATED OPERATING AGREEMENT OF BIOLOGISTEX CCM,LLC

 

This Amendment to the Amended and Restated Operating Agreement (this
“Amendment”), effective as of the date of last signature below, hereby amends
that certain Amended and Restated Operating Agreement, dated December 31, 2016
(the “Agreement”), of biologistix CCM, LLC, (“JV”) and its members Savsu
Technologies, LLC, (“Savsu”), and BioLife Solutions, Inc. (“Company”). Terms not
defined herein have the meanings ascribed to them in the Agreement.

 

The Parties agreed previously agreed to Article I “Definitions”. The Parties now
desire to amend the Definition of “Profits Percentage(s) within Article I as
follows:

 

1.The Definition of “Profits Percentage(s)” in Article I of the Agreement, shall
be deleted in its entirety and replaced with the following:

 

“Profits Percentage(s) mean a Member’s share of the Company’s Profits and
Losses. Commencing on December 31, 2017, the Profits Percentages of the Members
shall be sixty-five (65%) percent to Savsu and thirty-five (35%) percent to
BioLife, prior to giving any effect to the dilutive effect of any new
contributions made by existing or new members from January 1, 2017 onward. The
shares shall be calculated at year end and agreed upon by all Members.

 

This Amendment has been executed by the parties on the dates written below.

 



biologistex CCM, LLC   BIOLIFE SOLUTIONS, INC.           By:     By:            
Name:     Name:             Title:     Title:             Date:     Date:      
     

 

Savsu Technologies, LLC

 

By:           Name:           Title:           Date:    

 



 

